 In the Matter of DIAMOND MATCH COMPANYandLUMBER&SAWMILLWORKERSUNION, LOCAL #2809.Case No. R-2712:Decided July 19,1941Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. R. A. Colgan, Jr.,of Chico, Calif., for the Company.Mr. Joseph T. Castaldo,of San Francisco, Calif., for the Union.Mr. Armin Uhler,of counsel for the Board.-DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 11, 1941, Lumber & Sawmill Workers Union, Local #2809,affiliated with the A. F. of L., herein called the Union, filed with theRegionalDirector for the Twentieth Region (San Francisco,California) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of DiamondMatch Company, Stirling City plant, herein called the Company,engaged in lumber and sawmill operations at and near Stirling City,California, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On June 10, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriatq hearingupon due notice.On June 11, 1941, the Board, the Company, andthe Union entered into a "STIPT7LATION FOR CERTIFICATION.OF REPRESENTATIVES UPON CONSENT ELECTION."Pursuant to the Stipulation, an election was conducted on June 27,1941, under the direction and supervision of the Regional Directoramong all production and maintenance employees of the Companyat its Stirling City plant and those employees engaged in logging33 N. L. R. B., No. 111.610 DIAMOND MATCH COMPANY611.operations at Butte Meadows Camp, excluding executives, foremen,clericalworkers, and all other non-production employees, to deter-mine whether said employees desire to be represented for the pur-poses of collective bargaining by the Union.On June 30, 1941, theRegional Director issued and duly served upon the parties an ElectionReport on the ballot.No objections to the conduct of the ballot orto the election report have been filed by any of the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :Total number eligible to vote ---------------------------------227Number of votes for Lumber and Sawmill Workers Union, Local2809,UnitedBrotherhood of Carpenters and Joiners ofAmerica, A. F. L------------------------------------------108Number of votes against Lumber and Sawmill Workers Union,Local 2809, United Brotherhood of Carpenters and Joiners ofAmerica, A. F. L------------------------------------------44TOTALNUMBER OFVOTES COUNTED-------------------212Number of blank ballots------------------------------------0Number of void ballots--------------------------------------0Number of challenged ballots--------------------------------1Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees at the Stirling City plant of Diamond MatchCompany, at and near Stirling City, California, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2.All production and maintenance employees at the Stirling Cityplant of the Company, including those-engaged in logging operationsatButteMeadows Camp, excluding executives, foremen, clericalworkers, and all other non-production employees, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.3.Liunber & Sawmill Workers Union, Local #2809, affiliated withthe A. F. of L., has been designated and selected by a majority ofthe employees in the above unit as their representative for the pur-poses of collective bargaining and is the exclusive representative ofall the employees in said unit within the meaning of Section 9 (c)of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,-450122-42-vol 33-40 612DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDIT IS HEREBY CERTIFIEDthat Lumber & Sawmill Workers Union,Local #2809, affiliated with the A. F. of L., has been designated and-selected by a majority of all production and maintenance employeesat the Stirling City plant of Diamond Match Company, at and nearStirling City, California, including those engaged in logging opera-tions at Butte Meadows Camp, excluding executives,foremen, clericalworkers, and all other non-production employees, as their repre-sentative for the purposes of collective bargaining, and that, pur-suant to the provisions of Section 9 (a) of the Act, Lumber & Saw-millWorkers Union, Local #2809, affiliated with the A. F. of L., isthe exclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of.employment, and other conditions of employment.